DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 18 November 2021. As directed by the amendment: claims 1, 3-4, 23 have been amended. Thus claims 1-16, 18-19, 21, and 23 are presently pending in this application. Applicant’s amendments to the Specification have overcome the objection and applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 19 August 2021.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 18 November 2021, with respect to the rejection(s) of claims 1 and 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hiller (US 2006/0052973 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16, 18-19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 recite “a digital noise filter module configured to apply […] a force pattern sequence to the analog output signal of the encoder”, however, a force pattern sequence does not have a generally accepted meaning in the art. The limitation is indefinite because the scope of the limitation is not clear and the claim language is not as precise as the subject matter permits. See MPEP 2173.05(a) I and II. The examiner notes paragraphs [00154]-[00158] describe the force pattern sequence, specifically paragraph [00158] recites “the algorithm is "forcing" the order of the edges to conform to the presumed forward direction of movement.” For the purpose of examination, the force pattern sequence is interpreted to be an algorithm that forces the edges of a signal to conform to a pattern consistent with a presumed direction of movement. 
Claims 2-16, 18-19, and 21 are rejected as being dependent on rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2016/0012205 A1) in view of Davis et al. (US 2017/0216518 A1), and Hiller (US 2006/0052973 A1).
Regarding claim 1, Saint et al. discloses a system for administering a medicine to a patient (abstract), comprising: an injection pen device including a dose setting mechanism (¶0005) to set a dose of a medicine contained in a medicine cartridge that is to be dispensed by the injection pen device (¶0005), a dispensing mechanism to dispense the medicine according to the set dose (¶0005), and electronic circuits including a processor, a memory comprising instructions executable by the processor, and a wireless transmitter (¶0005), the processor of the injection pen device configured to generate dose data associated with a dispensing event of a dose of the medicine dispensed from the injection pen device (¶0005) and time data associated with the dispensing event (¶0005), and to wirelessly transmit the dose data (¶0005); a mobile communication device in wireless communication with the injection pen device (¶0005), the mobile communication device including a data processing unit including a processor and a memory (¶0030, ¶00032) to receive and process the dose data, wherein the mobile (¶0131) having instructions (¶0029), which when executed by the processor of the data processing unit, cause the mobile communication device to determine a recommended dose based on health data (¶0032 “current blood sugar”) and contextual data (¶0032 “carbohydrates to be eaten”) associated with a user of the injection pen device (¶0032), the contextual data including one or more of physical activity data, location data, and nutrient data corresponding to a food (¶0032 “carbohydrates to be eaten”, ¶0076), wherein the memory of the mobile communication device stores a data aggregator that obtains the health data and the contextual data (¶0032, ¶0094 ), and a learning dose calculator that calculates the recommended dose of the medicine (¶0032, ¶0094).
Saint et al. discloses wherein dose calculations by the learning dose calculator are adapted in accordance with data associated with time (¶0094 ”time of the last dose” ), activity (¶0094 “activity data”), and food at a particular time and specific to the user of the injection pen device (¶0094 “carbohydrate intake, calories intake or other food data intake”). However, Saint et al. fails to disclose wherein dose calculations by the learning dose calculator are adapted in accordance with data associated with location.
Davis et al. teaches a learning dose calculator (¶0016) wherein dose calculations by the learning dose calculator are adapted in accordance with data associated with location (¶0159, ¶0318). It would have been obvious to one of ordinary skill at the time of effective filing for learning dose calculations of Saint et al. to be adapted in accordance with data associated with location as taught by Davis et al. so the calculator can be able to infer meal composition by learning a user’s food patterns with respect to a location, e.g., the size of a meal at a particular restaurant (¶0159).
Saint et al. further discloses an encoder (¶0026) disposed within the injection pen device and in communication with the processor of the injection pen device, the encoder configured to generate an output signal in response to movement of the dispensing mechanism to dispense the medicine (¶0026 “Movement of the encoder may be detected as data processed by a processor of the electronics unit of the pen 10”), wherein the memory of the injection pen device stores a module to determine a quantity of the dose of the medicine dispensed from the injection pen device (¶0026 “Movement of the encoder may be detected as data processed by a processor of the electronics unit of the pen 10, which can be used to measure the dose.”, ¶0030 “the memory can include and store processor-executable code, which when executed by the processor, configures the data processing unit to perform various operations, e.g., such as receiving information, commands, and/or data, processing information and data”). However, modified Saint et al. fails to disclose wherein the output signal is analog and wherein the signal is filtered by a digital noise filter module configured to apply at least one of an asymmetric digital filter or a force pattern sequence
Hiller teaches an encoder output signal is analog ([0050] “the position measurement means 2 produces periodically modulated, analog incremental signals SIN and COS.”) and wherein the signal is filtered by a digital noise filter module (1 Fig 1) configured to apply an asymmetric digital filter (13 Fig 2 [0094]- [0095] “the digital filter 13 acts as a low-pass filter”). It would have been obvious to one of ordinary skill at the time of effective filing for the encoder of modified Saint et al. to produce an analog output signal that is filtered by a digital noise filter module configured to apply an asymmetric digital filter as taught by Hiller so “noise components which are dependent on the measurement system and occur in the position signal (including quantization noise) can be filtered out” [0035].
Regarding claim 2, modified Saint et al. teaches the system of claim 1. Saint et al. further discloses wherein the instructions, when executed by the processor of the data processing unit, cause the mobile communication device to: receive one or more analyte values associated with a health condition of the user to which the medicine is associated (¶0094 “blood glucose levels”); receive the health data (¶0094 “blood glucose levels”) and the contextual data associated with the user (¶0094 “carbohydrates intake, calories intake, or other food data intake or activity data”); 140216103.1 57determine a set of (¶0038, ¶0094); calculate a medicine dose value using the set of dose calculator parameter settings (¶0094 “dose calculator user interface can include a recommended dose […] based on the processed data”); and generate at least one of a displayable output (¶0094 “recommended dose displayed on the screen”) or actuatable output (¶0063 “mechanical lock-out”, ¶0076) based on the calculated    medicine dose value.
Regarding claim 3, modified Saint et al. teaches the system of claim 2. However, modified Saint et al. fails to teach wherein the instructions, when executed by the processor of the data processing unit, cause the mobile communication device to: produce a learned set of dose calculator parameter settings by processing (i) a physiological response of the user to an injection of the medicine into the user at a dose dispensed according to the medicine dose value with (ii) a past set of dose calculator parameter settings and (iii) the one or more analyte values and the health data and the contextual data that correspond to the set of dose calculator parameter settings determined for the calculated medicine dose value corresponding to the injection of the medicine into the user; and store the learned set of dose calculator parameter settings by one or both of (i) modifying one or more existing dose calculator parameter settings and (ii) adding one or more new dose calculator parameter settings.  
Davis et al. further teaches producing a learned set of dose calculator parameter settings (¶0015 insulin sensitivity) by processing (i) a physiological response of the user to an injection of the medicine into the user at a dose dispensed according to the medicine dose value with (¶0100 “real-time analysis of data from CGM” data from a CGM is a physiological response of the user to an injection of the medicine into the user at a dose dispensed according to the medicine dose value) (ii) a past set of dose calculator parameter settings (¶0100 “insulin pump data”, “data from retrospective analysis of such sensors”) and (iii) the one or more analyte values and the health data and the contextual data that correspond to the set of dose calculator parameter settings (¶0006 “it is known to use parameters measurable by such sensors in the calculation of values for insulin sensitivity”) determined for the ¶0100 “real-time analysis of data from CGM”); and storing the learned set of dose calculator parameter settings (¶0038) by one or both of (i) modifying one or more existing dose calculator parameter settings and (ii) adding one or more new dose calculator parameter settings (¶0015, ¶0038, ¶0041).  It would have been obvious to one of ordinary skill at the time of effective filing to include the analysis and parametric features above of Davis et al.  in the instructions of modified Saint et al. “to optimize meal/insulin matching, to best suit the user's lifestyle and preferences, to minimize user burden, and to minimize the safety risk” (¶0016).
Regarding claim 4, modified Saint et al. teaches the system of claim 3. Davis et al. further teaches wherein the instructions, when executed by the processor of the data processing unit, cause the mobile communication device to generate a quantitative score (¶0097, ¶0100 “CF of 1:50”) associated with the physiological response of the user (CF is associated with data from the CGM associated with insulin sensitivity) including time data associated with a resultant analyte level (time data: “ISF may include correlations with time of day” ¶0100 associated with analyte level: ”blood glucose” ¶0100) and degree to which the resultant analyte level is within a target analyte level range (blood glucose within target glucose range in mg/dL ¶0016, ¶0100).
Regarding claim 5, modified Saint et al. teaches the system of claim 2. Saint et al. further discloses wherein the received one or more analyte values and/or the received health data and contextual data are imported from a software application operable on the mobile communication device (¶0056 health related information may be received from a secondary application on the companion device). 25  
Regarding claim 6, modified Saint et al. teaches the system of claim 2. Saint et al. further discloses wherein the displayable output includes the recommended dose (¶0032) and is configured to be displayed on one or both of the mobile communication device and the injection pen device (Fig 2A).
Regarding claim 7, modified Saint et al. teaches the system of claim 2. Saint et al. further discloses wherein the actuatable output includes executable code to cause the injection pen device to actuate an operation including automatically setting, at the dose setting mechanism, the dose of the medicine to the calculated medicine dose value (¶0063 the mechanical lock-out is setting the dose maximum of a medicine dispensing event at the calculated medicine dose value; ¶0076 “the dose recommendation would be transmitted to the pen device for the user to inject”).
Regarding claim 8, modified Saint et al. teaches the system of claim 1. Saint et al. further teaches wherein the instructions, when executed by the processor of the data processing unit, cause the mobile communication device to update the recommended dose of the medicine on one of a periodic basis, a continuous basis, or an intermittent basis (¶0056 the adaptive calculator can automatically download data from either a secondary application on the companion device or a central health repository, this indicates intermittent adaptive calculations every time new data is received, ¶0057 the companion device maintains communication with the pen device to verify up to date dose information related to “Insulin on Board”).
Regarding claim 9, modified Saint et al. teaches the system of claim 1. Davis et al. further teaches wherein the memory of the mobile communication device stores a food identification module (Fig 12A, [0203]) to process contextual data associated with a food to eat or eaten by the user of the10 injection pen device (123 Fig 12A) and additional data including a location of the user (¶0159 “in combination with location data”), or a time of day (¶0159 “learning of what a "large" meal means for a patient may be used in combination with time of day data”) to produce a data set that is processable by the learning dose calculator to calculate the recommended dose (127 Fig 12A). It would have been obvious to one of ordinary skill at the time of effective filing for the software of modified Saint et al. to include a food identification module as taught by Davis et al. to perform the functions above so the dose (¶0159).
Regarding claim 18, modified Saint et al. teaches the system of claim 1. Saint et al. further discloses wherein the health data includes information pertaining to a measured analyte of the user (¶0094). 25
Regarding claim 19, modified Saint et al. teaches the system of claim 1. However, fails to teach contextual data further includes information pertaining to one or more of a measured heart rate of the user, a measured blood pressure of the user, an event attended or to be attended by the user, or a mental state of the user.
Davis et al. teaches contextual data further includes information pertaining to a measured heart rate of the user, a measured blood pressure of the user, or a mental state of the user (¶0145 “temperature, heart rate, respiratory rate, stress monitors, or manually-entered indicators of physiological state”).140216103.1 60 It would have been obvious to one of ordinary skill at the time of effective filing for the contextual data of modified Saint et al. to further include information pertaining to one or more of a measured heart rate of the user, a measured blood pressure of the user, or a mental state of the user as taught by Davis et al. to provide additional data to the learning model to improve its ability to classify or predict outcomes (¶0145).
Regarding claim 21, modified Saint et al. teaches the system of claim 1. Saint et al. further discloses wherein the mobile communications device is implemented on one or more of a tablet, a wearable computing device including a smartwatch or smartglasses, a 5 computer including a laptop computer, or one or more computers networked in a communication network through the Internet (¶0025).

Claims 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2016/0012205 A1) in view of Davis et al. (US 2017/0216518 A1), Hiller (US 2006/0052973 A1) and Divakaran et al. (US 2016/0063734 A1).
Regarding claim 10, modified Saint et al. teaches the system of claim 9. Saint et al. further discloses wherein the instructions, when executed by the processor of the data processing unit, cause the mobile communication device to produce a food data parameter 15for dose calculation including meal nutritional content associated with the food to eat or eaten by the user (¶0094), and generating the food data parameter using the identified information associated with the food item (¶0076 “carbohydrates to be eaten”). Davis et al. further teaches by: identifying information associated with a food item based on a current time and day and a current location (¶0159), wherein the identified information associated with the food item includes a type of the food item and an estimated amount of 20 carbohydrates in the food item (¶0159). However, fails to teach identifying information associated with a food item from an image of the food item; and estimating a probability of food items based on the current time and day and the current location in conjunction with personal food history data specific to the user.
Divakaran et al. teaches identifying information associated with a food item from an image of the food item (¶0017); and estimating a probability of food items (¶0062 “a confidence score”) based on the current time and day and the current location in conjunction with personal food history data specific to the user (¶0046). It would have been obvious to one of ordinary skill at the time of effective filing for the instructions of modified Saint et al. to identify information associated with a food item from an image of the food item; and estimate a probability of food items based on the current time and day and the current location in conjunction with personal food history data specific to the user as taught by Divakaran et al. to accurately identify food being consumed conveniently without the tedium of meal tracking preventing logging food intake (¶0015).
Regarding claim 11, modified Saint et al. teaches the system of claim 10. Saint et al. further discloses wherein the identifying the information associated with the food item includes executing image recognition processing of the food item image based on the current time and day and the current location in conjunction with food history data (¶0046).
Regarding claim 12, modified Saint et al. teaches the system of claim 10. Saint et al. further discloses wherein the food history data is specific to the user and includes a frequency of food items consumed at a location or locations proximate to the current location and at a time or times proximate to the current time and day (¶0046). 140216103.1 59 U.S. Patent Application Attorney Docket No.: 112453-8005.US01    
Regarding claim 13, modified Saint et al. teaches the system of claim 10. However, modified Saint et al. fails to teach wherein the food history data includes crowdsourced food 5history data obtained from other individuals, wherein the crowdsourced food history data is stored in a cloud database accessible by the mobile communication device. 
Divakaran et al. further teaches wherein the food history data includes crowdsourced food 5history data obtained from other individuals (¶0039), wherein the crowdsourced food history data is stored in a cloud database accessible by the mobile communication device (440 Fig 4). It would have been obvious to one of ordinary skill at the time of effective filing for the food history data of modified Saint et al. to include crowdsourced food 5history data obtained from other individuals and stored in a cloud database accessible by the software application on the mobile communication device as taught by Divakaran et al. to populate and train food identification models to more accurately identify foods (¶0039).
Regarding claim 15, modified Saint et al. teaches the system of claim 10. However, modified Saint et al. fails to teach wherein the instructions, when executed by the processor of the data processing unit, cause the mobile communication device to: produce a prompt, displayable on the mobile communication device, to request a confirmation of the identified information associated with a 
Divakaran et al. further teaches instructions, when executed by the processor of the data processing unit, cause the mobile communication device to: produce a prompt, displayable on the mobile communication device, to request an input indicative of a user modification to the information (¶0037). It would have been obvious to one of ordinary skill at the time of effective filing for the instructions of modified Saint et al. when executed by the processor of the data processing unit, to cause the mobile communication device to: produce a prompt, displayable on the mobile communication device, to request an input indicative of a user modification to the information as taught by Divakaran et al. in order to further update and refine the food identification models (¶0037).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2016/0012205 A1) in view of Davis et al. (US 2017/0216518 A1), Hiller (US 2006/0052973 A1), Divakaran et al. (US 2016/0063734 A1) and Randlov et al. (US 2010/0280329 A1).
Regarding claim 14, modified Saint et al. teaches the system of claim 13. Divakaran et al. teaches using individual user feedback to update food information in a global database (¶0071). However, modified Saint et al. fails to teach wherein the crowdsourced food history data includes of individual physiological response data to specific medicine doses associated with consumption o oof specific food items for a plurality of individual users.
Randlov et al. teaches measuring individual physiological response data to specific medicine doses associated with consumption 10of specific food items (¶0016). Randlov et al. teaches this is to be able to more accurately predict the nutritional content of that specific food.  It would have been obvious to one of ordinary skill at the time of effective filing for the crowdsourced food history data of modified Saint et al. to include measurements of individual physiological response data to specific medicine doses associated with consumption 10of specific food items as taught by Randlov et al., to improve the ability to (Randlov et al. ¶0017), especially of meals such as homemade meals, or meals from small restaurants that have no associated data available from the provider. Additionally Davis et al. teaches using an individual’s physiological response data to specific medicine doses to estimate a similar user’s physiological response data to specific medicine doses through a database (¶0212).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2016/0012205 A1) in view of Davis et al. (US 2017/0216518 A1), Hiller (US 2006/0052973 A1), Divakaran et al. (US 2016/0063734 A1) and Bodlaender et al. (WO 2007/069118 A2).
Regarding claim 16, modified Saint et al. teaches the system of claim 10. However, modified Saint et al. fails to teach the estimated probability of food items includes a sorted list of the food items and their corresponding estimated probability values.
Bodlaender et al. teaches a system wherein the estimated probability of food items includes a sorted list of the food items and their corresponding estimated probability values (Page 2 Lines 32-33). It would have been obvious to one of ordinary skill at the time of effective filing for the estimated probability of food items of modified Saint et al. to include a sorted list of the food items and their corresponding estimated probability values as taught by Bodlaender et al. because “the user will not always select the most probable food item for logging” (Page 3 Lines 1-2). Additionally Bodlaender et al. teaches that in systems where photo recognition means are required for food identification, often the pictures are misinterpreted and more labor-intensive methods for food logging have to be performed (Page 1 Lines 11-22).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2016/0012205 A1) in view of Hiller (US 2006/0052973 A1). 
Regarding claim 23, Saint et al. discloses a system for administering a medicine to a patient (abstract), comprising: an injection pen device (¶0005, 10 Fig 1A) including: a dispensing mechanism (¶0005, Fig 1A) movable within the injection pen device to dispense medicine (¶0005 “dispense the medicine from the cartridge”); a processor and a memory storing instructions executable by the processor to generate data associated with dispensing of the medicine from the injection pen device (¶0005); and a wireless transmitter configured to wirelessly transmit the data generated by the processor (¶0005); an encoder (¶0026) disposed within the injection pen device and in communication with the processor of the injection pen device, the encoder configured to generate an output signal in response to movement of the dispensing mechanism to dispense the medicine (¶0026 “Movement of the encoder may be detected as data processed by a processor of the electronics unit of the pen 10”); and a mobile communication device in wireless communication with the injection pen device (¶0005), the mobile communication device including a processor and a memory storing instructions (¶0029) executable by the processor of the mobile communication device (¶0005), wherein the memory of the injection pen device stores a module to determine a quantity of the dose of the medicine dispensed from the injection pen device (¶0026 “Movement of the encoder may be detected as data processed by a processor of the electronics unit of the pen 10, which can be used to measure the dose.”, ¶0030 “the memory can include and store processor-executable code, which when executed by the processor, configures the data processing unit to perform various operations, e.g., such as receiving information, commands, and/or data, processing information and data”). However, modified Saint et al. fails to disclose wherein the output signal is analog and wherein the signal is filtered by a digital noise filter module configured to apply at least one of an asymmetric digital filter or a force pattern sequence.
Hiller teaches an encoder output signal is analog ([0050] “the position measurement means 2 produces periodically modulated, analog incremental signals SIN and COS.”) and wherein the signal is filtered by a digital noise filter module (1 Fig 1) configured to apply an asymmetric digital filter (13 Fig 2 [0094]-[0095] “the digital filter 13 acts as a low-pass filter”). It would have been obvious to one of ordinary skill at the time of effective filing for the encoder of modified Saint et al. to produce an analog [0035].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/26/2022